A L L O W A N C E

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.




Closest / Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Non-Final mailed 12/29/21 and Final mailed 4/19/22), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (21 and 35).
	Among the prior art of record, the following art reference is considered to be the closest without teaching Applicant’s claimed invention as follows:

Jones (US 2019/0179409) discloses an head mounted display HMD “NR2I” with a pair of displays, an integrated fixed camera and computer controller (paragraphs [0114-0117, 0189, 0150, 0270 & 0275]) for electronically shifting a portion of the captured images by a number of pixels determined according to a vergence distance “parameter” between eyes of the user and an object in the field of view of the user, para [0384], wherein a pupillary distance “parameter” between pupils of the user (which is a required parameter to calculate vergence distance to an object). 

Given the collective knowledge and combine teachings of the prior art of record, one of ordinary skill in the art, as a matter of obviousness, could have easily conceived of an HMD with integrated fixed camera and computer controller for electronically shifting a portion of the captured images by a number of pixels determined according to a vergence distance “parameter” between eyes of the user and an object in the field of view of the user AND a pupillary distance “parameter” between pupils of the user, which is a required parameter to calculate vergence distance to an object.
However, the PRIOR ART of record remains silent to electronically shifting a portion of the captured images by a number of pixels determined according to the additional parameters of the said display center distance “parameter” between centers of the displays, the said vertex distance “parameter” between the pupils of the user and the display panels, and the said estimated pixel size “parameter” of the display panels as Applicant claims in each independent claim (21 and 35).
Support for these allowable claim features can be appreciated over Applicant’s original specification disclosed in Figure 14 (shown below) and Para [0070-0095] as applied to embodiments discussed in Figures 1, 3, 8, 9A-B and 10A-B.


    PNG
    media_image1.png
    468
    960
    media_image1.png
    Greyscale

Applicant’s FIG. 14: electronic image shifting as a function of vergence distance

Allowable Subject Matter
Claims 8-12, 21, 23-24, 34-35, 37-38 and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
All previous claim rejections (under 35 USC 103) have been overcome, and thus, have been withdrawn.
Independent claims 21 and 35 are allowed in view of their recent amendments (filed 6/22/22) AND for reasons made clear throughout prosecution. 
The closest prior art (discussed above), whether taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in each independent claim (21 and 35), the respective allowable limitations are as follows:

	Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 21 that includes (with emphasis in bold): 
“An electronic device comprising: 
a controller configured to electronically shift a portion of the captured images by a number of pixels determined according to a vergence distance between eyes of the user and an object in the field of view of the user, a display center distance between centers of the displays, a pupillary distance between pupils of the user, a vertex distance between the pupils of the user and the display panels, and an estimated pixel size of the display panels”.

Claims 8-12, 23-24, 34 & 42 are allowed for depending from allowable claim 21.

	Regarding independent claim 35, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 35 that includes (with emphasis in bold): 
“A non-transitory machine-readable storage medium encoded with instructions executable by one or more hardware processors of an electronic device configured to be worn on the head of a user, the machine-readable storage medium comprising instructions to cause the one or more hardware processors to perform operations comprising: 
electronically shifting a portion of the captured images by a number of pixels determined according to a vergence distance between eyes of the user and an object in the field of view of the user, a display center distance between centers of the displays, a pupillary distance between pupils of the user, a vertex distance between the pupils of the user and the display panels, and an estimated pixel size of the display panels”.

Claims 37-38 and 40-41 are allowed for depending from allowable claim 35.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698